Citation Nr: 0725267	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-23 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
an idiopathic familial tremor.  

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from February 1971 to November 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision of the 
Philadelphia, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO in May 2007.  He did not appear for his 
hearing.  Therefore, the Board will proceed with adjudication 
of his appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that his service connected tremor is 
productive of greater impairment than is reflected by the 30 
percent evaluation currently in effect.  He argues that this 
disability renders him unemployable. 

The Board notes that the veteran's December 2001 claim 
included copies of documents from the Social Security 
Administration (SSA) which reflect that the veteran has 
applied for SSA disability benefits.  His stated disabilities 
included his service connected tremor. 

The material pertaining to the veteran's SSA disability claim 
has not yet been obtained.  A review of the claims folder 
shows that the RO has requested the records pertaining to the 
veteran's SSA claim on at least five different occasions 
between 2002 and 2006.  The replies that have been received 
from SSA have instructed VA to direct their requests to 
various locations, or have indicated that the requests were 
misplaced.  However, there is no final reply from SSA stating 
that the records are missing, destroyed, or otherwise 
unavailable.  

The VA has an obligation to obtain relevant records held by 
any Federal department or agency that the veteran identifies 
and authorized VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  
These efforts must continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain the records would be 
futile.  38 U.S.C.A. § 5103A(b)(3).  

In this case, the Board recognizes that the RO has made an 
outstanding effort to obtain the SSA records.  Unfortunately, 
it is still not reasonably certain that the records either do 
not exist or cannot be obtained.  There is no certification 
from the SSA or the RO that makes such a finding.  
Furthermore, the replies that have been received suggest that 
the records are stored in other locations, or indicate that 
SSA has simply failed to respond.  

This being the case, the Board believes that an additional 
attempt to obtain the veteran's SSA records must be made.  
Failing this, there must be a finding that these records 
either do not exist or cannot be obtained.  

In addition, the Board notes that the veteran's claim for a 
total rating based on individual unemployability due to 
service connected disabilities was denied in a March 2002 
rating decision.  An April 2002 rating decision denied this 
claim a second time.  

In August 2002, a statement was received, written on the 
veteran's behalf, and signed by the veteran.  The author 
noted that the veteran was dyslexic, which is why he was 
assisting the veteran.  He stated that the veteran wished to 
appeal the denial of an increase in VA benefits to more than 
10 percent.  The Board notes that this was accepted as a 
notice of disagreement for the issue of an increased 
evaluation for the veteran's idiopathic tremors.  The Board 
further notes that the final paragraph of this statement 
discusses the veteran's claim for entitlement to a total 
rating based on individual unemployability, and indicates 
that he was submitting additional material for this claim.  
However, the veteran has never been issued a statement of the 
case for the issue of entitlement to individual 
unemployability.  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201.

Given the context of the paragraph regarding unemployability 
in the August 2002 statement, the Board believes that this 
constitutes a notice of disagreement with the rating 
decisions that denied entitlement to a total rating based on 
individual unemployability.  The Board further believes that, 
as the first paragraph of this statement asking to appeal the 
denial of benefits in excess of 10 percent did not 
specifically refer to the veteran's service connected tremors 
and could just as well be a reference to the total rating, 
this could also be considered an expression of intent to 
appeal the denial of unemployability.  Therefore, the Board 
finds that the August 2002 statement constitutes a notice of 
disagreement for the denial of a total rating based on 
individual unemployability.  

The veteran has not been issued a statement of the case for 
the issue of entitlement to a total rating based on 
individual unemployability.  The veteran must be issued a 
statement of the case and given the opportunity to submit a 
substantive appeal before proceeding with the adjudication of 
this claim.  38 U.S.C.A. § 7105; see Buckley v. West, 12 Vet. 
App. 76 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  The requests for these 
records should be documented in the 
claims folder.  If it is determined to be 
reasonably certain that these records do 
not exist or that further attempts to 
obtain them would be futile, a statement 
to this effect should be also be placed 
in the claims folder.  The veteran must 
also be notified of any failure to obtain 
these records. 

2.  The veteran must be issued a 
statement of the case for the issue of 
entitlement to a total rating based on 
individual unemployability.  He should be 
notified of the necessity of submitting a 
substantive appeal to complete his appeal 
to the Board, and he should be provided 
with the appropriate time to submit the 
substantive appeal.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


